Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					ALLOWANCE
Allowable Subject Matter
Claims 1-6 are allowed.
Reason for allowance
The following is an examiner’s statement of reasons for allowance: None of the cited prior art discloses or teaches a system for interactivity testing of text-based contact center communications comprising a combination of: compare each query and its response using one or more parameters to determine whether the response was appropriate to the query, and report an outcome of each comparison, receive an input comprising an expected text-based communication load capacity for each form of text-based communication at the contact center, send a quantity of text-based queries from the test configuration to the contact center in each form of text-based communication supported by the contact center, receive responses from the contact center for each query sent in the same form of text-based communication as the query, analyze and determine the performance and speed with which responses are sent from the contact center under large or increasing loads and report the results of the analysis.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                       Conclusion
3.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KHANH Q DINH/Primary Examiner, Art Unit 2458